Citation Nr: 0827048	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-16 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
The veteran testified at a hearing before the Board in 
December 2006.  In March 2007, the Board remanded the above 
matter for further development.  

The veteran also appealed a denial of service connection for 
tinnitus.  In March 2007, the Board determined that the 
appellant's claim for service connection for tinnitus was not 
warranted.  The Board's March 2007 decision is final and the 
appellant did not file a notice of appeal.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1104.

The Board notes that in August 2006, the veteran's 
representative made informal claims for entitlement to 
service connection for diabetes and hypertension.  The Board 
refers these claims to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the March 2007 remand, the RO was instructed to attempt to 
obtain all records of treatment of the veteran from the 
Veterans Center in Boise, Idaho, after obtaining any 
necessary authorization.  In March 2007, the Appeals 
Management Center (AMC) sent a letter to the veteran 
requesting additional evidence.  The veteran did not respond 
to this letter.  Nevertheless, under the circumstances, a 
remand is required, as it does not appear that an effort has 
been made to obtain records from the Veterans Center in 
Boise, Idaho.  Dunn v. West, 11 Vet. App. 462 (1998).  In 
this regard, the AMC obtained treatment records from the 
Boise VA Medical Center (VAMC), and may have confused the 
VAMC with the Veterans Center, which is a separate and 
distinct treatment facility.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should attempt to obtain all 
records of treatment of the veteran from 
the Veterans Center in Boise, Idaho.  

2.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
